Campbell, J.
McKay was convicted of assault and battery on Thomas Cooley, at the Grand Trunk station at Edwardsburg, in Cass county. McKay was station. keeper, and the assault originated in an altercation between them caused by Cooley’s spitting on the floor. He was smoking at the time, but no objection was made to this, and a question about it was properly held irrelevant. The defendant made a somewhat violent assault, and subsequently called in another servant of the company who compelled Cooley to leave the room, which he had refused to do at the demand of McKay. Cooley was a passenger on a train stopping temporarily at the station.
The court charged the jury very distinctly that if Cooley violated any rule made either by the company or the agent which had been brought home to his knowledge, the respondent had a right to require him to leave the waiting-room, and to remove him by such force as was necessary.
We think this charge was quite strong enough in favor of respondent. It is absurd to claim that the traveling community are bound to govern their behavior by the whims of an obstinate station-house keeper, or to leave the room when*441ever he thinks proper to drive them out. They are invited by the railroad company, and are entitled to remain there so long as they have occasion to do so, and commit no offence against the good order of the place and the reasonable regulations made to govern it.
The conviction was regular, and it must be certified to the court below that the people are entitled to judgment on it.
The other Justices concurred.